Citation Nr: 9925859	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  93-23 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to an effective date earlier than July 21, 
1989, for the granting of an increased evaluation for 
service-connected generalized anxiety disorder.  

2.  Entitlement to an increased evaluation for dysthymic 
disorder (previously generalized anxiety disorder with 
prominent depressive features), currently evaluated as 50 
percent disabling.  


REPRESENTATION

Appellant represented by:	Luis Vidal Arbona, Esq.


WITNESS AT HEARING ON APPEAL

Appellant's psychiatrist 


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1940 to 
November 1941 and from December 1941 to December 1960.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in November 1995, it found that the 
issue of entitlement to an evaluation in excess of 50 percent 
for dysthymic disorder (previously generalized anxiety 
disorder with prominent depressive features) was still on 
appeal, in addition to the issue of an earlier effective date 
for the 50 percent evaluation for generalized anxiety 
disorder.  The case was remanded to the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan , 
Puerto Rico, for additional development.  The case is now 
before the Board for final appellate consideration.

The Board notes that written contentions received during the 
appeal period refer to a claim for a total rating based on 
individual unemployability, due to service-connected 
disabilities (TDIU).  This issue is referred to the RO for 
appropriate disposition.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  An increased rating for generalized anxiety disorder was 
most recently denied in an unappealed rating decision in 
February 1987, notice of which was provided in March 1987.

3.  A reopened claim for an increased evaluation for 
generalized anxiety disorder was received on October 7, 1987.

4.  Increased disability due to generalized anxiety disorder, 
in excess of 30 percent, was initially demonstrated by a 
private medical report dated October 6, 1987.  

5.  The veteran's service-connected dysthymic disorder, from 
October 6, 1987, is manifested by no more than considerable 
social and occupational impairment, with reduced reliability 
and productivity.


CONCLUSIONS OF LAW

1.  The criteria for an earlier effective date of October 6, 
1987, for the grant of an increased (50 percent) evaluation 
for generalized anxiety disorder have been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 1991); 38 C.F.R. § 3.400 (1998).

2. The schedular criteria for an evaluation in excess of 50 
percent for dysthymic disorder (previously generalized 
anxiety disorder with prominent depressive features) have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.132, Diagnostic Codes 9400, 9405 (1996); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Codes 9400 and 9433 
(1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and thus well-grounded within the 
meaning of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 
2 Vet. App. 629 (1992) (a claim of entitlement to an 
increased evaluation for a service-connected disability 
generally is a well-grounded claim). The Board is satisfied 
that all relevant evidence has been obtained with respect to 
these claims and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by statute.  The veteran has been afforded VA examinations 
and an opportunity to offer oral testimony.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the disability at issue, except as 
outlined below.

I.  Factual Background.

Historically, the veteran was granted service connection for 
anxiety reaction, with pain in joints, by a January 1963 
rating decision.  The evaluation assigned was 30 percent, 
effective September 1962.  In July 1968, the veteran was 
granted an evaluation of 70 percent, effective May 1968.  
TDIU was granted in April 1973, effective from December 21, 
1972.  

A May 1983 rating decision found that the veteran's award of 
TDIU was the product of clear and unmistakable error, and 
reduced the veteran's service-connected psychiatric 
evaluation to 10 percent, effective August 1983.  That rating 
decision also terminated entitlement to a TDIU on July 31, 
1983.  Pursuant to a Board remand in May 1984, a June 1984 
rating decision noted that a minimum 30 percent evaluation, 
originally effective in September 1962, was protected; 
accordingly, a 30 percent evaluation was restored, effective 
August 1983.  A Board decision denied an evaluation in excess 
of 30 percent in January 1985, as well as denied entitlement 
to a TDIU.  The Chairman of the Board of Veterans' Appeals 
denied a request for reconsideration of that determination in 
January 1986.  As such, that determination is final as to the 
issues therein adjudicated.  38 U.S.C.A. § 7104 (West 1991).

A February 12, 1987 reopened claim for an increased rating 
for the service-connected psychiatric disability was denied 
by a rating determination in March 1987.  Notice of the 
determination was issued on March 26, 1987.  Correspondence 
received from the veteran on October 7, 1987, within the one 
year appeal period thereafter, did not express disagreement 
with the March 1987 determination, as required by 38 C.F.R. 
§ 20.201 so as to constitute a notice of disagreement with 
that determination.  As such, the October 7, 1987 written 
correspondence from the veteran is construed as a reopened 
claim for an increased rating for the disability at issue.  
Notice of denial of that reopened claim by a RO rating 
determination was issued on January 20, 1988.  On June 22, 
1988, the veteran requested reconsideration of the January 
1988 RO denial determination.  Such request, received within 
one year of notice of the determination, constitutes a timely 
notice of disagreement with the January 1988 RO denial.  38 
C.F.R. § 20.201.  As such, at the time of the rating 
decisions in July 1988 and July 1989, the veteran had a 
continuing appeal pending from the January 1988 rating 
decision.  Although a statement of the case on the issue was 
not provided until December 1989, the pending appeal from the 
January 1988 RO denial of the October 7, 1987 reopened claim 
remained intact.

During the appeal, a February 1991 rating decision evaluated 
the veteran's service-connected psychiatric disability as 50 
percent disabling.  The effective date assigned was July 21, 
1989, the date of receipt of correspondence from the veteran 
construed by the RO to constitute a reopened claim for an 
increased evaluation.  

The medical evidence dated within the appeal period begins 
with an October 6, 1987 report of a private physician, 
received on October 7, 1987.  The reporting physician stated 
that the veteran had been seen from July 1967 to February 
1973, and from January 1975 until his most recent appointment 
on September 28, 1987 for latent schizophrenia.  It was 
reported that the disability was manifested by poor 
interpersonal relations, at times, with bizarre behavior, 
episodes of crying spells, suicidal ideation, depressive 
ideas, ideas of worthlessness, auditory hallucinations, ideas 
of persecution, ideas of reference, ambivalence, lack of 
concentration, a short attention span, and poor insight and 
judgment.  The veteran reportedly had a tendency to 
isolation, and had an inadequate affect, partial 
disorientation as to time, a poor memory for recent events, 
and an inability to perform any kind of routine work for any 
length of time.  It was opined the veteran had no initiative 
or reliability for any kind of responsibility.  It was noted 
the veteran received supportive psychotherapy and 
pharmacotherapy, but continued to be symptomatic and 
unresponsive to therapy.  It was clinically noted the veteran 
had a poor prognosis and was in need of continued psychiatric 
treatment.  The reporting treating physician further stated 
the veteran was unable to perform any kind of gainful 
occupation, and was totally incapacitated.  These clinical 
findings were essentially reiterated in a statement from the 
same physician, dated July 26, 1989.

A report of VA psychiatric examination in November 1987, for 
evaluation of the service-connected psychiatric disability, 
reflects that the veteran lived completely isolated, and 
complained he felt sad and had crying spells.  It was 
reported he received psychiatric treatment, including 
medication, but had no history of psychiatric 
hospitalization.  On mental status examination, he was 
observed to not be well groomed.  A floating anxiety with a 
depressive component was identified.  It was reported that he 
was sad, depressed and cried, that he looked tense and 
apprehensive, and that moderate signs of anxiety were 
observed.  His recent memory was defective, and his 
concentration was diminished.  He had fair judgment.  The 
diagnosis was generalized anxiety disorder with strong 
depressive features.  His highest level of functioning in the 
past year was characterized as very poor.

A report of private medical examination, dated in May 1988, 
indicated that on mental status examination, the veteran was 
shy, distant, bewildered, anxious, and restless, with an 
overt psychomotor agitation.  His affect was appropriate.  
His self-esteem was low.  Episodically, he expressed self-
destructive and suicidal ideation.  It was noted the veteran 
had difficulty controlling impulses, and was afraid of groups 
of people.  He reportedly related mostly to his immediate 
family.  He felt worthless and inadequate with feelings of 
despondency.  It was noted the veteran lived with four 
siblings.  He reportedly had no hobbies and did not 
participate in social activities.  The diagnosis was 
schizophrenic psychosis, chronic undifferentiated type.  His 
highest level of adaptive functioning during the past years 
was described as poor.

The report of a January 1991 VA examination reflects that the 
veterans' lifestyle showed marked autistic tendencies, from 
his description.  He lived with his brother and sister.  He 
was basically isolated, and avoided noises and groups of 
people, and did not tolerate parties or people coming to his 
house.  The examiner opined that this showed very strong 
schizoid characteristics.  The veteran noted being "cryful" 
on many occasions, and reported that he felt less than every 
one else and should be dead.  He repeated the fact that he 
wanted to be left alone all the time, and did not want to be 
spoken to a lot.  He was not very enthusiastic about 
anything. He did not like television.  He read newspapers, 
but complained of diminished concentration and memory.  

On mental status examination, the veteran was disheveled and 
rather dirty in physical appearance.  There was definitely a 
lack of personal care about him.  He was passively 
cooperative, and his responses were relevant and coherent.  
He showed overall anxiety with depressive features.  He 
reportedly thought a lot about dying, and had feelings of 
worthlessness, hopelessness and helplessness.  He was not 
delusional or hallucinatory and he was not considered a 
severe suicidal risk.  The examiner characterized the 
veteran's lifestyle as isolated and rather autistic.  It was 
noted that he avoided other people and was poorly tolerant to 
frustration.  His mood was anxious and depressed.  He was 
oriented in person, place and partially in time.  His memory 
showed lacunae for specifics and some confusion at times with 
events and dates.  His judgment was impoverished and his 
insight was poor.  The Axis I diagnosis was generalized 
anxiety with prominent depressive features, and the Axis V 
diagnosis was that the veteran's level of function was very 
poor.  He was characterized as minimally competent to handle 
VA funds.  

During a September 1993 hearing before the undersigned Board 
member, the veteran's psychiatrist, Andres Lopez-Cumpiano, 
M.D., testified out of the veteran's presence.  He stated 
that he had first treated the veteran in 1967, and initially 
provided a diagnosis of anxiety reaction.  Later that year, 
he changed the diagnosis to residuals of schizophrenia and 
currently the diagnosis was schizophrenia.  He reported that 
in1967, the veteran had been depressed, without desires, and 
had many limitations.  At that time, symptoms included 
occasional auditory and visual hallucinations and ideas of 
reference, and he was put on medications.  

The veteran's condition reportedly had deteriorated since 
that time.  It was indicated that his behavior and lifestyle 
had grown somewhat worse, and that the veteran had become 
more withdrawn.  It was opined that since 1967, the veteran 
had been moderately severe to severely impaired.  Dr. Lopez 
noted that in January 1993 the veteran had occasional 
homicidal ruminations.  Dr. Lopez stated the opinion that the 
veteran was unable to handle funds and had very poor 
judgment.  He summarized that since he had first known the 
veteran, the veteran had displayed very poor concentration, a 
very short attention span and very poor insight.  

In connection with the May 1994 remand, the veteran was 
hospitalized for a period of observation and evaluation in 
August 1994.  The veteran reported that he was in bad shape, 
as he forgets everything, cried a lot, and was very isolated.  
He lived with his brother.  He was unable to watch television 
and had insomnia.  At the time of admission, the veteran was 
dressed in dirty clothes, and was not delusional, suicidal, 
homicidal or actively hallucinating.  The veteran's affect 
was of sadness, his mood was of depression, his judgment was 
fair, and his cognitive functions were intact.  

The veteran was extremely uncooperative with any type of 
testing of cognitive functions, but was later observed 
reading a newspaper with evident comprehension.  The veteran 
was also very resistant to past history.  The veteran's 
claims file was not available for review, and it was noted 
that side testing was not performed which was essential to 
resolution of the case.  During the course of the 
hospitalization, he showed some improvement with anti-
depressant medication, and became more cooperative.  At 
discharge, he was described as mildly depressed.  The 
discharge Axis I diagnosis was dysthymic disorder, and the 
Axis V Global Assessment of Functioning (GAF) score was 70 
currently and past.  A December 1994 addendum by the same VA 
examiner notes that the veteran's claims file was reviewed, 
and his case was discussed with the chief of psychiatry 
service.  The diagnosis of dysthymic disorder, established in 
August 1994, was confirmed.  The main clinical finding for 
the veteran was his depressed mood and affect which had been 
present for over two years.  As his treating physician, the 
examiner was unable to state whether the veteran's current 
depression was related to military service ending 33 years 
earlier.  

The report of a January 1996 VA examination reflects that the 
veteran's claims file was reviewed.  The veteran reported 
private psychiatric treatment and the use of Prozac.  He 
reported crying spells all day long in response to any 
thought or situation, and felt he had inappropriate behavior 
due to isolation and lack of social interaction.  He noted 
that he worried, has insomnia, forgot things, stayed at home, 
and had a lack of desire to do anything.  He reported he had 
been unemployed since military service, and received Social 
Security Administration benefits.

On mental status examination, the veteran was somewhat smelly 
but adequately dressed.  He was alert and oriented to person, 
place and day of the month.  His mood was anxious and 
depressed.  His affect was constricted, his concentration was 
fair, and his memory was poor.  His speech was clear and 
coherent, his attention was good, and his insight and 
judgment were fair.  He exhibited good impulse control.  The 
veteran was marginally competent to handle VA funds.  A CT 
scan was conducted to rule out brain pathology that could 
explain memory changes and crying spells, and resulted in an 
impression of diffuse cortical atrophy, lacunar infarction 
anterior limb left internal capsule, and periventricular 
white matter hypodensities on basis of small vessel disease.  

The Axis I diagnoses were anxiety disorder, not otherwise 
specified; vascular dementia; and organic mood disorder, 
depressed, secondary to brain pathology.  The Axis V GAF 
score was currently 50.  An addendum noted that the symptoms 
related to the veteran's service-connected disability were 
chronic depression, crying spells, insomnia, and anxiety.  
The symptoms that prompted the CT scan of the brain, and that 
confirmed the suspected cause for the organic changes were 
continuous crying spells, more prominent depressive symptoms, 
memory changes, social isolation and withdrawal, and 
progressive mental deterioration.  

II.  Legal Analysis.

A.  Entitlement to an earlier effective date.

The veteran claims that the effective date of an increased 
evaluation pursuant to the current appeal should be earlier 
than July 21, 1989, the date established by the February 1991 
rating decision granting an increased evaluation of 50 
percent.  The veteran contends that the effective date for 
his increased evaluation should be 1967, at which point the 
veteran began treatment by Dr. Lopez.  

The effective date of an award of increased compensation 
shall be the earliest date at which it is ascertainable that 
an increase in disability has occurred, if the claim for an 
increased rating is received within one year from such date; 
otherwise the effective date is the date of receipt of the 
claim.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 
3.400(o)(2).  

As noted above, there exists finality of the January 1985 
Board decision.  Further, as the February 1987 RO denial of 
an evaluation in excess of 30 percent for the disability at 
issue was not appealed, it too is final as to the matter 
therein adjudicated.  

Accordingly, in the present case the earliest possible 
effective date for an increased evaluation for generalized 
anxiety disorder is within one year prior to the date of 
receipt of the October 1987 reopened claim for an increased 
evaluation following the February 1987 prior final denial.  
38 U.S.C.A. § 7105 (West 1991).  However, the veteran has 
submitted no competent medical evidence dated between 
February 1987 and October 1987 so as to demonstrate an 
increase in the veteran's service-connected psychiatric 
disability status at that time.  The Board recognizes the 
veteran's assertions that the severity of his psychiatric 
disability during that period merits an earlier effective 
date.  As a layperson, however, the veteran is not competent 
to provide an opinion requiring medical knowledge, such as an 
opinion regarding the severity of symptoms.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Significantly, clinical evidence dated from October 6, 1987 
provides competent evidence of the veteran's disability 
status at that time.  As explained below, such clinical 
findings warrant an increased 50 percent evaluation for the 
disability at issue.

As there is competent medical evidence showing that the 
veteran's psychiatric disorder warranted an evaluation in 
excess of 30 percent from October 6, 1987, the veteran's 
appeal is granted.


Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

Under the provisions of the Rating Schedule in effect prior 
to November 7, 1996, a 50 percent evaluation for dysthymic 
disorder or generalized anxiety disorder requires that the 
ability to establish or maintain effective or favorable 
relationships with people be considerably impaired, and that 
by reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels be so reduced as to result 
in considerable industrial impairment.  Diagnostic Codes 9400 
and 9405.  

A 70 percent evaluation for dysthymic disorder or generalized 
anxiety disorder requires that the ability to establish and 
maintain effective or favorable relationships with people be 
severely impaired, and that by reason of the severity and 
persistence of psychoneurotic symptoms, there is severe 
impairment in the ability to obtain or retain employment.  
Id. 

A 100 percent evaluation for dysthymic disorder or 
generalized anxiety disorder requires that the attitudes of 
all contacts except the most intimate be so adversely 
affected as to result in virtual isolation in the community, 
or that there be totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes (such as fantasy, 
confusion, panic, and explosions of aggressive energy) 
associated with almost all daily activities resulting in a 
profound retreat from mature behavior.  The individual may 
also be demonstrably unable to obtain or retain employment.  
Id.

Under the provisions of the Rating Schedule effective 
November 7, 1996, a 50 percent evaluation for dysthymic 
disorder or generalized anxiety disorder is warranted by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Diagnostic Codes 9400 and 9433.

A 70 percent evaluation for dysthymic disorder or generalized 
anxiety disorder is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities: speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  Id. 

A 100 percent evaluation for dysthymic disorder or 
generalized anxiety disorder is warranted for total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

Based on a thorough review of the record, the Board finds 
that the evidence establishes that an increased evaluation of 
50 percent is warranted from October 6, 1987, but that the 
preponderance of the evidence is against an evaluation in 
excess of 50 percent for dysthymic disorder.  The disability 
picture presented by the veteran's service-connected 
dysthymic disorder does not approximate, or more nearly 
approximate, the criteria required for a 70 percent 
evaluation, under either the criteria in effect prior to 
November 7, 1996, or the revised criteria that became 
effective on that date.

The Board notes the private fee basis physician's opinion 
since October 6, 1987 that the veteran was totally 
incapacitated and unable to perform a gainful occupation.  
The Board also notes that the record is unclear as to whether 
the veteran is in receipt of Social Security Administration 
benefits on the basis of disability as such records have not 
been obtained.  However, even if conceding that the Social 
Security Administration has found that the veteran is totally 
disabled due to psychiatric disability, the Board is not 
bound by such determination, and there exists no indication 
that additional available evidence exists relevant to the 
appeal.  

First, an evaluation in excess of 50 percent for the 
veteran's service-connected dysthymic disorder is not 
supported by the veteran's GAF scores of 70 and 50.  The 
Board notes that according to the GAF Scale, a score between 
61 and 70 represents some mild symptoms (e.g., depressed mood 
and mild insomnia) OR some difficulty in social occupational, 
or school functioning (e.g., occasional truancy, or theft 
within the household), but generally functioning pretty well, 
and has some meaningful interpersonal relationships (emphasis 
in original).  A score of 50 represents serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR serious impairment in social 
occupational, or school functioning (e.g., no friends, unable 
to keep a job (emphasis in original).  DSM-IV;  38 C.F.R. 
§ 4.125.  

The veteran's GAF scores show that his functioning is 
characterized by symptoms between mild and serious.  However, 
the manifestations and symptoms of the veteran's non-service-
connected organic mood disorder, secondary to brain 
pathology, was not clinically distinguished in reporting the 
GAF scores. 

In this respect, the Board points out that an addendum to the 
report of the most recent VA examination presents an opinion 
distinguishing the effects of the veteran's service-connected 
dysthymia from his non-service-connected organic mood 
disorder, secondary to brain pathology.  The symptoms caused 
by the latter include the majority of the veteran's 
complaints: continuous crying spells, more prominent 
depressive features, memory changes, social isolation and 
withdrawal, and progressive mental deterioration.  

The remaining evidence of record fails to indicate that the 
veteran's service-connected dysthymic disorder, by itself or 
in connection with any non-service-connected psychiatric 
disabilities, results in severe impairment in the ability 
maintain and establish relationships with other people, or 
occupational and social impairment with deficiencies in most 
areas.  Although the veteran does have social isolation from 
the community at large, the fact that he did live with his 
sister before her death and currently still lives with his 
brother demonstrates social interaction with his family.  The 
Board points out that medical reports are negative for 
obsessional rituals, or speech that is illogical, obscure or 
irrelevant.  Although the veteran has had occasional suicidal 
and homicidal ideations, his most recent VA examination was 
negative for such thoughts.  The veteran has not required 
psychiatric hospitalization, and can concentrate so as to 
read a newspaper.  There is no evidence that the veteran 
requires assistance in his daily living or is unable to 
function independently.  He is competent to handle VA funds.  

In light of the above, the Board concludes that an increased 
50 percent evaluation is warranted from October 6, 1987, but 
that no more than a 50 percent evaluation is warranted for 
the veteran's service-connected dysthymic disorder. 


ORDER

Entitlement to an earlier effective date of October 6, 1987, 
for an increased (50 percent) evaluation for service-
connected generalized anxiety disorder is granted.  

An evaluation in excess of 50 percent for dysthymic disorder 
(previously generalized anxiety disorder with prominent 
depressive features) is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


 


